Name: Council Regulation (EEC) No 2057/86 of 25 June 1986 amending for the third time Regulation (EEC) No 3721/85 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1986 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1.7.86 Official Journal of the European Communities No L 176/3 COUNCIL REGULATION (EEC) No 2057/86 of 25 June 1986 amending for the third time Regulation (EEC) No 3721 /85 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1986 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas, under Article 3 of Regulation (EEC) No 170/83 , it falls to the Council to fix the total allowable catches by stock or group of stocks , the share available to the Community and the specific conditions for taking those catches ; whereas , under the terms of Article 4 of that Regulation, the share available to the Community is allocated among the Member States ; Whereas Regulation (EEC) No 3721 / 85 (2), as last amended by Regulation (EEC) No 114/86 (3), fixes for certain fish stocks and groups of fish stocks , the total allowable catches for 1986 and certain conditions under which they may be fished ; Whereas Regulation (EEC) No 3721 / 85 fixes the total allowable catches , the share available to the Community and the quotas allocated to Member States for the stock of herring in the Skagerrak and Kattegat (ICES division III a)) for the period 1 January to 30 June only; Whereas , in the light of the latest scientific opinion, it would be possible to fix the total allowable catches for the whole year ; whereas , however, the trilateral consul ­ tations with the Kingdom of Norway and the Kingdom of Sweden have not yet culminated in an agreement ; Whereas it is therefore necessary to fix unilaterally the share available to the Community for this stock and the quotas available to Member States at least until 31 July 1986 in order that fishing activities may continue without interruption, HAS ADOPTED THIS REGULATION : Article 1 The figures relating to herring in ICES division III a in Annexes I and II to Regulation (EEC) No 3721 /85 are hereby replaced by those set out in Annexes I and II respectively to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1986 . For the Council The President G. BRAKS O OJ No L 24, 27 . 1 . 1983 , p . 1 . O OJ No L 361 , 31 . 12 . 1985 , p . 5 O OJ No L 17 , 23 . 1 . 1986, p . 4 . No L 176/4 Official Journal of the European Communities 1.7.86 ANNEX I TACs by stock and by area for 1986  share available to the Community Species ICES divisionor NAFO zone 1986 TAC (in tonnes) Share available to the Community for 1986 ( in tonnes) Herring III a 31 500 (') (6) For the period 1 January to 31 July 1986 . ANNEX II Stock Member State 1986 quota (tonnes) Species Geographicalregions ICES division or NAFO zone Herring Skagerrak and Kattegat III a Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands Portugal Spain United Kingdom Available for Member States 31 000 O 500 (2) EEC Total 31 500